                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                            )
                                                     )
                                                     )
                               v.                    )   2:07-cr-00294
                                                     )
                                                     )
CARL SAUNDERS,                                       )
                                                     )
                       Defendant.                    )

                                            OPINION

Mark R. Hornak, Chief United States District Judge

       On October 15, 2009, Mr. Carl Saunders was sentenced to a term of imprisonment of two

hundred four (204) months followed by a term of supervised release of five (5) years. (ECF No.

79.) On November 10, 2020, Mr. Saunders was diagnosed with stage IVb follicular lymphoma.

Prior to his cancer diagnosis, Mr. Saunders was housed at United States Penitentiary (“USP”)

Thomson in Thomson, Illinois, but he now resides at Federal Medical Center (“FMC”) Butner in

Durham County, North Carolina where he is undergoing chemotherapy treatment. Mr. Saunders’s

anticipated release date from federal custody is October 15, 2023. On April 8, 2021, Mr. Saunders

filed a Motion for Reduction of Sentence Pursuant to 18 U.S.C § 3582(c)(1)(A)(i). (ECF No. 98.)

       The medical records before the Court show that beginning in May 2020 and until Mr.

Saunders’s cancer diagnosis in November/December 2020, Mr. Saunders reported swollen lymph

nodes (presenting as lumps on his rib cage and neck, growing overtime) (ECF Nos. 98-1, at 1; 98-

2, at 1–2; 98-3, at 1; 98-4; 98-5; and 98-6, at 1), unexplained weight loss (ECF No. 98-8, at 1), as

well as some intermittent insomnia and night sweats (ECF No. 98-8, at 1). In addition to his

advanced-stage cancer, Mr. Saunders’s medical records indicate that has been diagnosed with the

following: generalized bulky lymphadenopathy, hepatosplenomegaly, anemia, thrombocytopenia,

                                                 1
an enlarged spleen, a soft nodule in his left flank, and an Achilles tendon injury (that appears to

have improved with physical therapy). (ECF Nos. 98-5, at 1; 98-13, at 21; and 102-1, at 11.) In

December 2020, just prior to his transfer to FMC Butner, the record reflects that Mr. Saunders

contracted COVID-19. (ECF No. 98-8.) He has since recovered (id.), but the COVID-19 infection

delayed Mr. Saunders’s transfer to FMC Butner until January 2021. Finally, the medical records

show that Mr. Saunders is responding well to chemotherapy (ECF Nos. 102-1, at 9, and 102-2, at

1), and that despite being offered the Pfizer COVID-19 vaccine, Mr. Saunders refused vaccination

on April 6, 2021. (ECF No. 102-3.)

        Based on the record now before it, the Court concludes that Mr. Saunders’s Motion is

properly before it and that his medical conditions, specifically his advanced-stage cancer

diagnosis, rise to an “extraordinary and compelling” level. However, the Court ultimately

concludes that the sentencing factors set forth in 18 U.S.C. § 3553(a) counsel against a reduction

in Mr. Saunders’s original sentence. Accordingly, Mr. Saunders’s Motion for Reduction of

Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) at ECF No. 98 is DENIED without prejudice.

   I.      BACKGROUND

        On July 1, 2009, Mr. Saunders pleaded guilty to three counts of bank robbery and two

counts of armed bank robbery. (ECF No. 71.) The sentencing court imposed a two hundred four

(204) month term of imprisonment at counts two, four, and five, to run concurrently, followed by

a five-year term of supervised release at each count, also to run concurrently. (ECF No. 79.) No

sentence was imposed at counts one and three. (Id.) The Court additionally imposed a three

hundred ($300) dollar special assessment. (ECF No. 79.)

        On April 8, 2021, Mr. Saunders filed a Motion for Reduction of Sentence Pursuant to

18 U.S.C. § 3582(c)(1)(A)(i), primarily arguing that extraordinary and compelling circumstances



                                                2
warranting a reduced sentence exist because (1) Mr. Saunders’s stage IVb follicular lymphoma

diagnosis, (2) his immunocompromised state due to chemotherapy treatment, and (3) his age

together place Mr. Saunders at a heightened risk of severe illness if he were to be reinfected with

COVID-19. (ECF No. 98, at 11–18.) Mr. Saunders further contends that a reduction in sentence to

time served is warranted under the § 3553(a) factors because he has now been in custody for

fourteen (14) years; he does not pose a present danger to the community if released; and in light

of his medically vulnerable state, compassionate release is warranted to avoid converting his

original sentence––one that was sufficient but not greater than necessary at the time of sentencing

––to one that is “immeasurably greater than necessary” in light of the pandemic. (Id. at 18–21

(quoting United States v. Park, No. 16-00473, 2020 WL 1970603, at *5 (S.D.N.Y. Apr. 24,

2021)).)

       The Government opposes Mr. Saunders’s Motion (ECF No. 102) and argues that Mr.

Saunders does not meet the “extraordinary and compelling” criteria and that “any sentence

reduction would be inconsistent with either § 1B1.13 of the United States Sentencing Guidelines

(USSG) or the § 3553(a) factors[.]” (Id. at 1.) Specifically, the Government contends that Mr.

Saunders’s medical condition does not create extraordinary and compelling reasons warranting

release because (a) he is responding well to treatment and releasing Mr. Saunders now would likely

disrupt his medical care, and (b) even if the Court considers Mr. Saunders’s cancer a “serious

medical condition,” the medical records show that his ability to provide self-care in the custodial

environment is not substantially diminished. (Id. at 9.) The Government also points out that Mr.

Saunders declined the Pfizer COVID-19 vaccine without providing any reason for his decision,

which it says necessarily undermines his extraordinary and compelling circumstances argument.

(Id. at 10–12.) Moreover, the Government suggests that Mr. Saunders may nonetheless “be



                                                3
afforded at least some protection” from COVID-19 “due to antibodies he likely developed when

he contracted and recovered from the virus in or about December 2020.” (Id. at 13.) Finally, under

the sentencing consideration prong, the Government argues that Mr. Saunders “does not meet the

criteria for a sentence reduction under Section 3553(a)” due to the “seriousness of his offense, his

significant criminal history, and lack of rehabilitation [while incarcerated].” (Id. at 2.)

         Mr. Saunders replied to the Government’s opposition (ECF No. 105), and the Court held

oral argument on the Motion on May 17, 2021. No testimony was adduced at the hearing, and the

Court heard only legal argument as to the live Motion. After the record closed in this matter, Mr.

Saunders filed a supplement (ECF No. 109) to which the Government responded. (ECF No. 110.)

The Court accepts both Mr. Saunders’s supplement and the Government’s response into the record.

With that, the record is now closed, and the matter ripe for the Court’s consideration.

   II.      LEGAL STANDARD

         “[A]s a general matter, a court cannot modify a term of imprisonment after it has been

imposed without specific authorization.” McMillan v. United States, 257 F. App’x 477, 479

(3d Cir. 2007); see also Dillon v. United States, 560 U.S. 817, 819 (2010). One such specific

authorization is the First Step Act’s amendment of 18 U.S.C. § 3582. As amended, that provision

allows a court to modify a defendant’s term of imprisonment if “extraordinary and compelling

reasons warrant such a reduction.” § 3582(c)(1)(A)(i). In addition, the court must consider:

(1) whether the defendant has exhausted the appropriate administrative remedies; (2) the factors

set forth in 18 U.S.C. § 3553(a) to the extent that they are applicable; and (3) whether such a

reduction is consistent with applicable policy statements issued by the Sentencing Commission.

§ 3582(c)(1)(A).




                                                   4
   III.      DISCUSSION

          After considering the relevant factors, the Court finds and concludes that Mr. Saunders’s

Motion is properly before it. Additionally, the Court finds that Mr. Saunders’s advanced-stage

cancer diagnosis, both on its own and as exacerbated by his particularized risk of severe illness

should he contract the COVID-19 virus a second time, rises to an “extraordinary and compelling”

level. In then considering the § 3553(a) factors as the Court is obligated to do, the Court concludes

that releasing Mr. Saunders from custody at this time would be inconsistent with the purposes of

sentencing in this case and is thus inappropriate on the record now before the Court.

          A. Administrative Exhaustion

          To consider the merits of Mr. Saunders’s Motion, the Court must first determine whether

Mr. Saunders has complied with § 3582(c)(1)(A)’s exhaustion requirement. Prior to petitioning a

court for relief under § 3582(c), a defendant must first file an administrative request for

compassionate release with the warden of their facility and then either: (1) fully exhaust the Bureau

of Prison’s (“BOP”) administrative remedies; or (2) wait thirty (30) days from the date their

administrative request was filed with the warden. The Third Circuit has confirmed that either of

§ 3582(c)(1)(A)’s options (acting independently of one another) are sufficient to satisfy the

exhaustion requirement. See United States v. Harris, 973 F.3d 170, 171 (3d Cir. 2020) (rejecting

the argument that a defendant is required to completely exhaust the administrative remedy process

if the warden denies a request within thirty (30) days of receiving it, primarily because “the statute

states that the defendant may file the motion [before a district court] thirty days after the warden

receives his request”).

          Here, the Court concludes that Mr. Saunders has fully exhausted his administrative request.

On December 4, 2020, Mr. Saunders submitted a request for compassionate release to the Warden



                                                   5
of USP Thomson, the BOP facility where Mr. Saunders then resided. (ECF No. 101-1.) The

Warden considered Mr. Saunders’s concerns regarding his cancer diagnosis as well as his concerns

about contracting COVID-19 in light of his medical conditions and denied Mr. Saunders’s request

on January 5, 2021. (ECF No. 101-2.) The Government does not contest exhaustion. (ECF No.

102, at 4–5.) Because more than thirty (30) days have passed since he submitted his request to the

BOP, the Court concludes that Mr. Saunders has exhausted his administrative filing obligations,

and the Motion is now properly before the Court.

       B. “Extraordinary and Compelling” Reasons

       Next, the Court must determine whether Mr. Saunders’s cancer diagnosis, by its very

nature and as exacerbated by the still ongoing COVID-19 pandemic, rises to an “extraordinary and

compelling” level, such that consideration of release from prison would be permitted by

§ 3582(c)(1)(A)(i). It does.

       Section 3582 does not define the phrase “extraordinary and compelling reasons.” Instead,

Congress delegated that task to the Sentencing Commission. See 28 U.S.C. § 994(t) (stating that

the Sentencing Commission “shall describe what should be considered extraordinary and

compelling reasons for sentence reduction, including the criteria to be applied and a list of specific

examples”). The Sentencing Commission defined “extraordinary and compelling” as it related to

the BOP’s discretion under the pre-First Step Act version of § 3582(c)(1)(A)(i), but has not updated

the applicable Policy Statement, found in the U.S. Sentencing Guidelines Manual (“the

Guidelines”), since the First Step Act became law. See United States v. Rodriguez, 451 F. Supp.

3d 392, 396 (E.D. Pa. Apr. 1, 2020).

       A question that arises in this matter, and has arisen in other similar cases, is whether, and

if so to what degree, the current provisions of the Guidelines and relevant Application Notes at



                                                  6
U.S.S.G. § 1B1.13 promulgated by the Sentencing Commission in 2018 are applicable in

consideration of this Motion. As a general matter, this Court has been of the view that those

provisions of the Guidelines are informative but not controlling and in any event advisory. See,

e.g., United States v. Davidson, No. 16-00139, 2020 WL 4877255, at *17–18 (W.D. Pa. Aug. 20,

2020). Over the past few months, a number of the regional Courts of Appeals have considered this

issue, and all but one have held that those Guidelines provisions are not controlling and limiting

in the consideration of compassionate release motions. See United States v. Long, No. 20-3064,

2021 WL 1972245, at *8–9 (D.C. Cir. May 18, 2021); United States v. Aruda, No. 20-10245, 2021

WL 1307884, at *4 (9th Cir. Apr. 8, 2021) (per curiam); United States v. Shkambi, No. 20-40543,

2021 WL 1291609, at *2–4 (5th Cir. Apr. 7, 2021); United States v. McGee, No. 20-5047, 2021

WL 1168980, at *12 (10th Cir. Mar. 29, 2021); United States v. McCoy, 981 F.3d 271, 281–84

(4th Cir. 2020); United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020); United States v. Jones,

980 F.3d 1098, 1109 (6th Cir. 2020); United States v. Brooker, 976 F.3d 228, 234–37 (2d Cir.

2020); but see United States v. Bryant, No. 19-14267, 2021 WL 1827158, at *13 (11th Cir. May

7, 2021) (holding that § 1B1.13 is an applicable, binding policy statement for all section

3582(c)(1)(A) motions).1 And in this case and in others in this Court, it has been the position of


1
 This Court finds particularly persuasive the portions of Judge Martin’s dissent in Bryant that observe that applying
U.S.S.G. § 1B1.13 and its Application Note 1(D) to compassionate release motions filed not by the BOP but by a
defendant would result in an unauthorized sub-delegation of authority to the BOP. Bryant, 2021 WL 1827158, at *22.
The actual text of the Guideline authorizes the Court when such a motion is pending to reduce a sentence if
“extraordinary and compelling reasons warrant the reduction.” U.S.S.G. § 1B1.13(1)(A). But it is only in Application
Note 1 (and not in the Guideline itself) that the Sentencing Commission outlined such reasons definitionally, closing
with a “catch all” provision, “Other Reasons,” in subsection (D). That Application Note provides that such conditions
could exist if the Director of the BOP determined that they existed (without any Guideline or Application Note
assistance provided) as to that particular defendant in that particular case.

           This Court finds persuasive the Bryant dissent’s assessment that giving that provision conclusive force as to
a defendant-filed motion would be both an impermissible sub-delegation of authority to the BOP, and would be
counter to the purposes of the First Step Act which were aimed at removing the BOP’s exclusive role as to such
motions, since in a circular fashion it in effect flips the release decision back to the BOP and away from the Court.
And beyond that, given that the Guideline itself does not endeavor to define the term “extraordinary and compelling”
at all, instead leaving it to an Application Note that drops most of that definitional work into the lap of the (cont.)

                                                           7
the United States that § 1B1.13 is so limiting, notwithstanding that those provisions have not been

considered or updated by the Sentencing Commission since Congress passed and the President

signed into law the First Step Act. See id.

         This issue is now before our Court of Appeals in a significantly different and perhaps more

consequential permutation in United States v. Andrews, in which the key issue before that court is

whether a court’s discretion to determine and define “extraordinary and compelling reasons” is

constrained by U.S.S.G. § 1B1.13 and its commentary, specifically in circumstances when such

are asserted to exist due to a gross disparity between a sentence originally imposed and a sentence

that would be imposed today for the same crime. 480 F. Supp. 3d 669 (E.D. Pa. 2020), appeal

docketed, No. 20-2768 (3d Cir. Sept. 4, 2020).

         This case instead involves a request for relief on the basis of Mr. Saunders’s current medical

conditions. Although it appears that the central issue in Andrews is broader and perhaps of greater

reach than the central issue in this case, the involved statutory and Guidelines provisions suggest that

a defendant’s medical conditions are a topic central to the principles that have animated the concept

of such release from its first appearance in the law. For our purposes, the only issue that need be

addressed and resolved now is whether the referenced Guidelines provisions are controlling and

therefore set and limit the scope of the factors that the Court may consider. To that extent, we join

the view of the strong majority of the decisions noted above in concluding that the provisions of

U.S.S.G. § 1B1.13 and its Application Notes are not limiting in deciding this issue in the context

presented here. The provisions of U.S.S.G. § 1B1.13 and its Application Notes do not serve as a

binding limitation on the factors or information that this Court may consider in deciding this specific



Director of the BOP, this Court harbors meaningful doubt that such an approach, and the Application Note itself,
would retain vitality in light of the en banc decision of our Court of Appeals in United States v. Nasir, 982 F. 3d 144,
156–60 (3d Cir. 2020), and its limitations on when the text of an Application Note may permissibly expand the reach
of the Guideline itself.

                                                           8
Motion on the grounds presented in this case, but the Court will nonetheless consider them as an

advisory part of its analysis in determining the issue now before the Court.

                  1. Mr. Saunders’s Advanced-Stage Cancer Diagnosis

         Particular to Mr. Saunders’s situation, the Application Notes to § 1B1.13 of the Guidelines

speak to conditions that would support compassionate release in the form of non-terminal medical

conditions that can rise to an “extraordinary and compelling” level.2                             The Sentencing

Commission’s Policy Statement suggests that non-terminal medical conditions may constitute

extraordinary and compelling reasons if “a defendant is suffering from a serious physical or

medical condition . . . that substantially diminishes the ability of the defendant to provide self-care

within the environment of a correctional facility and from which he or she is not expected to

recover.” § 1B1.13, cmt. n.(1)(A)(ii). The Court finds that Mr. Saunders’s stage IVb follicular

lymphoma diagnosis, both on its own and paired with the additional risks that he faces in a

congregate prison setting due to the still ongoing COVID-19 pandemic, would rise to an

“extraordinary and compelling” level pursuant to the “non-terminal” option.

                  a. Stage IVb Follicular Lymphoma Presents Extraordinary and Compelling
                     Circumstances Independent of the COVID-19 Pandemic

         First, the Court finds that Mr. Saunders’s advanced-stage cancer diagnosis, even without

considering the risks associated with the COVID-19 pandemic in a congregate prison setting,

establishes extraordinary and compelling circumstances. The record shows that in November 2020,

Mr. Saunders was diagnosed with stage IVb follicular lymphoma, an incurable form of cancer. See




2
  Although a “specific prognosis of life expectancy (i.e., a probability of death within a specific time period) is not
required” to prove that an illness is “terminal,” Mr. Saunders made clear during oral argument that he does not move
for compassionate release/reduction in sentence on the grounds that he suffers from a “terminal illness,” as defined
within the Application Notes to the Sentencing Guidelines. See U.S.S.G. § 1B1.13, cmt. n.(1)(A)(i). As such, the Court
does not consider his motion under the “terminal illness” option.


                                                          9
Follicular Lymphoma, Lymphoma Rsch. Found. (2021), lymphoma.org/aboutlymphoma/nhl/fl. In the

beginning stages of his diagnosis, Mr. Saunders’s medical records indicate that his “International

Prognostic Index” (“IPI”) risk––a predictive model designed to assist medical professionals in

estimating life expectancy prognoses and designing treatment plans––was “category high risk.”

(ECF No. 98-9, at 2.) According to medical literature on follicular lymphoma, an IPI high-risk

category translates to the following life expectancy rates: 52.5% of individuals diagnosed with

follicular lymphoma and classified as IPI high risk have a five-year survival rate, and 35.5% of

individuals diagnosed have a ten-year survival rate. See International Prognostic Index for Follicular

Lymphoma, Oncology Pro, Mass. Med. Soc’y (2008), https://oncologypro.esmo.org/oncology-in-

practice/practice-tools/international-prognostic-index-tools-for-lymphoma/international-prognostic-

index-for-follicular-lymphoma; see also A Predictive Model for Aggressive Non-Hodgkin’s

Lymphoma: The International Non-Hodgkin’s Lymphoma Prognostic Factors Project, Nat’l Lib. Med.

(Sept. 30, 1993), https://www.nejm.org/doi/pdf/10.1056/NEJM199309303291402.

       USP Thomson did not have the medical infrastructure necessary to administer the care Mr.

Saunders’s cancer diagnosis required (ECF No. 98-10, at 1), so the BOP transferred Mr. Saunders

to FMC Butner in January 2021 to start his chemotherapy treatment. However, his transfer was

initially delayed because Mr. Saunders contracted COVID-19 on December 8, 2020, and he was

placed on quarantine until he recovered. (ECF No. 98-8.) After his COVID-19 infection cleared

but before his ultimate transfer to FMC Butner, Mr. Saunders received his first doses of

chemotherapy in late December 2020/early- to mid-January 2021 at Mercy Medical Center in

Clinton, Iowa. (ECF Nos. 98-9 and 98-10.) The records show that Mr. Saunders was then

transferred to FMC Butner in either late January or early February 2021 for a more suitable, long-

term set-up to last the duration of his chemotherapy treatment. (ECF No. 102-1, at 1, 5.) It is



                                                 10
anticipated that Mr. Saunders will receive two to three more rounds of chemotherapy. (ECF No.

102-1, at 9.) The record reflects that as a result of the chemotherapy treatment to date, Mr. Saunders

has experienced weight loss (ECF No. 98-10, at 1) and adverse skin reactions. (ECF No. 98-12, at

2.) Although some of those symptoms have subsided, and it is reported that Mr. Saunders is

responding well to treatment––according to FMC Butner’s oncologist, Mr. Saunders’s life

expectancy prognosis is 10–20 years, which presents a more positive prediction than Mr.

Saunders’s initial IPI-high risk category prognosis (ECF Nos. 102-1, at 9; and 102-2)––Mr.

Saunders’s battle with cancer is far from over: the record shows that he will need to complete

several more rounds of chemotherapy. (ECF No. 102-1, at 9.)

       Even after Mr. Saunders is administered his last doses of Bendamustine and Rituxan

(chemotherapy drugs), Mr. Saunders’s continued reality is that he is living with an incurable and

chronic form of cancer. While treatment may mitigate its spreading and perhaps even send the

cancer into remission, Mr. Saunders’s reality of living with a serious health condition like cancer

will be unchanged––and most certainly one that will remain unchanged for the remaining duration

of his prison sentence. The Court also notes that, as reflected in the record, a custodial environment

presents additional challenges impeding Mr. Saunders’s ability to assist in his own recovery––for

example, Mr. Saunders has been unable to follow a high-protein diet as prescribed to sustain his

bodyweight during chemotherapy, a challenge due in large part to limited prison menu options. (ECF

No. 98-12, at 10.)

       For the remainder of Mr. Saunders’s life, while in custody and even upon his eventual release

in October 2023, an advanced-stage cancer diagnosis will follow him. Further chemotherapy

treatments may be necessary to keep the cancer at bay. And while Mr. Saunders’s current life

expectancy prognosis is 10–20 years, at least according to the BOP medical doctors, that prognosis



                                                 11
is subject to change––hopefully, for the better, but in the Court’s estimation, it is not outside of the

realm of possibility that his prognosis could change for the worse. In sum, the Court finds and

concludes that on the record as now exists, the circumstances surrounding Mr. Saunders’s experience

of living with an incurable cancer in a custodial setting, alongside the extensive and taxing treatment

it requires, establish that Mr. Saunders’s medical conditions rise to the level of extraordinary and

compelling circumstances.

                  b. Stage IVb Follicular Lymphoma Presents Extraordinary and Compelling
                     Circumstances in Light of the COVID-19 Pandemic

       Second, the Court finds that if Mr. Saunders were to contract COVID-19 for a second time

––which is plausible given the inherent risks of infection in a congregate prison setting and past

COVID-19 infection rates at FMC Butner and USP Thomson––he would likely be at an increased

risk of severe illness due to his cancer diagnosis, his current immunocompromised state, and his

age. As such, the Court concludes that these circumstances rise to an extraordinary and compelling

level. According to the Centers for Disease Control and Prevention (“CDC”), Mr. Saunders’s

cancer diagnosis and chemotherapy treatment “can” make him more likely to get severely ill from

COVID-19. See Ctrs. for Disease Control & Prevention, People with Certain Medical Conditions,

https://bit.ly/3iZBI5M (last updated May 13, 2021). And although FMC Butner does not presently

report active COVID-19 cases among staff and inmates, the Court observes that Mr. Saunders’s

risk of reinfection remains higher in a custodial environment than outside a custodial environment,

given the inherent conditions of congregate living. (ECF No. 98, at 16.) In addition to his cancer

diagnosis and active chemotherapy treatment, Mr. Saunders also argues that his age (53) places

him at an increased risk of illness or death if he were to contract COVID-19 a second time. (ECF

No. 98, at 12.)




                                                  12
       The Court finds that Mr. Saunders’s age, in combination with his cancer diagnosis and

active chemotherapy treatment, does in fact place him at an increased risk of COVID-19 infection,

hospitalization, and death. See Ctrs. for Disease Control & Prevention, Risk for COVID-19 Infection,

Hospitalization, and Death by Age Group, https://www.cdc.gov/coronavirus/2019-ncov/covid-

data/investigations-discovery/hospitalization-death-by-age.html (last updated Feb. 18, 2021); Ctrs.

for Disease Control & Prevention, People with Certain Medical Conditions, https://bit.ly/3iZBI5M

(last updated May 13, 2021) (explaining that “95% of COVID-19 deaths occur in people older than

45” and also noting that “[s]tudies have shown people from racial and ethnic minority groups are

also dying from COVID-19 at younger ages”).

       Finally, the record does not firmly establish that because Mr. Saunders contracted and

recovered from the virus he is now protected from reinfection or from severe illness if he were to

contract COVID-19 a second time––an argument that is presented by the Government, see ECF

No. 102, at 13. While the Court notes that the National Cancer Institute has concluded that those

“who have a positive antibody test . . . have substantial immunity to SARs-CoV-2 and are at a lower

risk for future infection,” see Norman E. Sharpless, M.D., SARS-Cov-2 Antibodies Can Protect from

Reinfection, Nat’l Cancer Inst. (Dec. 21, 2020), https://www.cancer.gov/news-events/cancer-

currents-blog/2020/coronavirus-antibodies-protect-against-future-infection, other factors, which the

Court outlines below, riddle this assertion with uncertainty. As such, the Court does not accord

much weight to the Government’s argument.

       First, the Court takes judicial notice of a recent U.S. Food and Drug Administration press

release, published on May 19, 2021, recommending that “antibody tests should not be used at this

time to determine immunity or protection against COVID-19 at any time[.]” Press Release, U.S.

Food & Drug Admin., FDA In Brief: FDA Advises Against Use of SARS-CoV-2 Antibody Test



                                                13
Results to Evaluate Immunity or Protection From COVID-19, Including After Vaccination (May 19,

2021), available at https://www.fda.gov/news-events/press-announcements/fda-brief-fda-advises-

against-use-sars-cov-2-antibody-test-results-evaluate-immunity-or-protection. Other factors calling

into question the assertion that Mr. Saunders’s alleged antibodies afford him protection are as

follows: (a) the risk of COVID-19 reinfection “appears to be somewhat higher for those who have

tested positive for the virus but appear to be asymptotic or minimally symptomatic,” see United

States v. Walls, Nos. 16-00249, 12-00173, 2020 WL 6390597, at *10 (W.D. Pa. Nov. 2, 2020),

which is the situation presented in Mr. Saunders’s case; (b) it is unknown how much protection

COVID-19 antibodies acquired by a COVID-19 infection might provide, see Ctrs. for Disease

Control & Prevention, Test for Past Infection, https://www.cdc.gov/coronavirus/ 2019-ncov/testing/

serology-overview.html (last updated Feb. 2, 2021), or how long any such protection might last

(here, almost six months have passed since Mr. Saunders’s initial infection), see Prior COVID-19

Infection Offers Protection from Re-Infection for at Least Six Months, Univ. Oxford (Nov. 20, 2020),

https://www.ox.ac.uk/news/2020-11-20-prior-covid-19-infection-offers-protection-re-infection-

least-six-months; and (c) Mr. Saunders began chemotherapy in late December 2020 or early January

2021, a treatment that suppresses his immune system’s ability to mount responses to infections.

       Moving beyond the present uncertainty surrounding the duration and extent of protection

provided by any infection-generated COVID-19 antibodies, the Court focuses on what the record

does establish: that Mr. Saunders is months into chemotherapy treatment for advanced stage cancer

and his immune system’s ability to fight off viruses such as COVID-19 is compromised in a way

that it was not when he first contracted COVID-19 in December 2020. As such, the Court

concludes that on the record before it, Mr. Saunders’s cancer diagnosis, both in light of the




                                                14
existence of the COVID-19 pandemic and on its own, establishes circumstances that rise to the

level of extraordinary and compelling under § 3582(c)(1)(A)(i).3

                  2. The Government’s Arguments

         The Government does not dispute the accuracy of the medical records. (See ECF No. 102,

at 8.) Rather, the Government’s main arguments as to why the record does not establish

extraordinary and compelling circumstances for release at this juncture focus on: (1) Mr. Saunders’s

positive response to chemotherapy treatment; (2) concern that his positive response to treatment will

be prematurely disrupted if he is released; (3) the low to nonexistent current COVID-19 rates at FMC

Butner; and (4) Mr. Saunders’s refusal to get the Pfizer COVID-19 vaccine. In response, Mr.

Saunders contends that he is still at risk of contracting COVID-19 at FMC Butner despite the low

reported infection rates and despite the fact that he contracted and recovered from COVID-19 in

December 2020. Moreover, Mr. Saunders argues that his decision to refuse the vaccine should not

be dispositive of his Motion. The Court will address each issue in turn.

         The Court first addresses the Government’s arguments grounded in Mr. Saunders’s (1)

positive response to chemotherapy treatment and (2) concern that Mr. Saunders’s successful

response to treatment while at FMC Butner will be disrupted if he were prematurely released.



3
  Mr. Saunders raises several other factors for the Court’s consideration that he argues establish a combination of
circumstances rising to the level of extraordinary and compelling: (1) that a COVID-19 reinfection is a real possibility
and (2) that being labeled as recovered by the BOP does not ensure that Mr. Saunders’s long-term health has not been
negatively impacted by his December 2020 COVID-19 infection. (ECF No. 98, at 12–14.) Although the Court
concludes that Mr. Saunders’s cancer diagnosis, active chemotherapy treatment, and age rise to the level of
extraordinary and compelling, both outside the COVID-19 pandemic context and in light of it, the Court makes the
following observations regarding Mr. Saunders’s additional arguments.

         First, the Court agrees that a “recovered” label does not “ensure[] that [Mr. Saunders] is not currently
suffering from lingering or latent effects caused by contraction of this virus . . . or that his long-term health has not
been negatively impacted.” See United States v. Davidson, No. 17-00334, 2020 WL 4877255, at *20 (W.D. Pa. Aug.
20, 2020) (internal quotation marks omitted). Second, the Court agrees that reinfection is not merely speculative,
especially taking into account Mr. Saunders’s eventual transport back to USP Thomson upon completion of
chemotherapy. See United States v. Skrine, No. 15-00060, 2021 WL 71233, at *7 n.7 (W.D. Pa. Jan. 8, 2021)
(explaining that where an inmate had been infected twice, “such medical concerns are not hypothetical or inchoate”).

                                                          15
Although it is undisputed that Mr. Saunders is responding well to treatment, the Court finds that

the specific context in which Mr. Saunders is doing well to be an important observation to make

here. As aptly stated by defense counsel at oral argument, Mr. Saunders is doing “well” for a man

who has been diagnosed with an incurable advanced-stage cancer living in a federal prison. In the

Court’s estimation based on the information available to it, stage IVb follicular lymphoma is a

serious diagnosis, regardless of whether the individual is at the moment responding favorably to

treatment. And while the Court is permitted to take into account a defendant’s access to healthcare

or rehabilitative care in prison, access to rehabilitative care––which includes medical care, see

United States v. Ocampo, 633 Fed. App’x 115, 117 (4th Cir. 2016)––is not a “valid reason,

standing alone, to deny [Mr. Saunders’s] motion for compassionate release.” United States v.

Greenlaw, No. 18-00098, 2020 WL 5880467, at *10 (D. Maine Oct. 2, 2020) (discussing Tapia v.

United States, 564 U.S. 319 (2011)) (explaining that “it is not clear that the Tapia holding applies

to an incarcerated defendant’s motion for compassionate release”); see, e.g., Tapia, 564 U.S. at

331 (“Congress did not intend that courts consider offenders’ rehabilitative needs when imposing

prison sentences[.]”).

       Here, while the Court agrees with the Government that Mr. Saunders is receiving sufficient

medical care at FMC Butner and fortunately responding well to said treatment, such is not grounds

to deny release. Moreover, the Court is unconvinced by the Government’s argument that

“[r]eleasing Mr. Saunders now would only risk disrupting his medical treatment and continuing

progress” as grounds to deny his motion for compassionate release (ECF No. 102, at 9). See

Greenlaw, 2020 WL 5880467, at *10 (discussing Tapia, 564 U.S. at 219). In the Court’s judgment,

the Government’s argument on this point to a degree boils down to contending that Mr. Saunders




                                                16
is better off in federal prison, rather than being back in the community. The Court believes it would

be both striking and improvident to require Mr. Saunders to stay in federal prison for that reason.

       The Government next points to the low to nonexistent current active COVID-19 case count

at FMC Butner as evidence that Mr. Saunders’s fear of a second COVID-19 infection is merely

speculative, which, if accurate, would be a position that the Third Circuit in Raia made plain cannot

serve as grounds for compassionate release. United States v. Raia, 954 F.3d 594, 597 (3d Cir.

2020). Although a correct statement of the prevailing law, the Court observes that the pandemic is

still ongoing, and a meaningful portion of the BOP staff and other inmates at FMC Butner and

USP Thomson remain unvaccinated, the risk of COVID-19 transmission is thus not necessarily

eliminated in a confined, congregate, and custodial setting. In the Court’s view, the record reflects

that Mr. Saunders’s infection risk is more than mere speculation of “the possibility that [COVID-

19] may spread to a particular prison.” Id. at 597. His risk is tangible. Not only has Mr. Saunders

been infected once before in federal prison, but upon conclusion of his chemotherapy treatment at

FMC Butner, he will presumably be transported back to USP Thomson. The movement required

for transport from North Carolina to Illinois would itself place Mr. Saunders at an increased risk

of coming into contact with the virus a second time.

       Moreover, although FMC Butner, where Mr. Saunders resides, currently reports zero active

COVID-19 cases among inmates and staff, see Fed. Bureau of Prisons, BOP: COVID-19 Update,

https://www.bop.gov/coronavirus/ (last updated June 22, 2021), one week ago, on June 14, 2021,

FMC Butner reported one inmate with an active COVID-19 infection and one staff member with

an active infection. See id. (as reported on June 14, 2021). Two weeks prior to that, on June 3,

2021, FMC Butner reported one inmate with an active COVID-19 infection and three staff with

active COVID-19 infections. See id. (as reported on June 3, 2021). This data shows that over the



                                                 17
course of several weeks, the infection rate at the facility where Mr. Saunders currently resides has

fluctuated. In total, FMC Butner reports that through the course of the pandemic, 135 inmates and

57 staff members have been infected with and recovered from COVID-19.

        While the BOP website does not report the exact vaccination rate among inmates and staff

at FMC Butner specifically, it does report the inmate and staff vaccination rate across all FCC

Butner facilities (the BOP’s operations in Butner extend across four facilities: FCI Butner Low,

FCI Butner Medium I, FCI Butner Medium II, and FMC Butner). Those numbers reflect that 2433

out of 34634 inmates across the BOP’s Butner facilities are fully inoculated while 896 staff

members5 are fully inoculated. See Fed. Bureau of Prisons, BOP: COVID-19 Update, https://www.

bop.gov/coronavirus/ (last updated June 22, 2021).

        Based on the foregoing, the Court observes that the uncertain vaccination rate among staff

and the uncertain vaccination rate of staff and inmates overall at FMC Butner coupled with the

approximate 1000 inmates remaining unvaccinated at the FCC Butner facilities, taken together,

create an additional element of tangible concern for reinfection––one that the Court considers to

be non-speculative and supportive of its finding of extraordinary and compelling circumstances.

        As for the infection rate at USP Thomson––where Mr. Saunders would presumably return

after his chemotherapy treatment is completed––that BOP facility currently reports zero active

COVID-19 infections. However, past infection rates at USP Thomson illustrate that the virus’s

existence in the facility is not merely speculative, as reflected in the aggregate number of infections

reported through the course of the still ongoing pandemic: a total of 528 inmates at USP Thomson




4
 The Court calculated the aggregate inmate population number at FCC Butner by totaling the reported inmate
populations across all four FCC Butner facilities.
5
 Using the BOP’s website, the Court was unable to discern the total number of staff members working at one of
FCC Butner’s facilities or at USP Thomson.

                                                       18
have contracted and recovered from COVID-19 while a total of 100 staff members have contracted

and recovered from the virus. See Fed. Bureau of Prisons, BOP: COVID-19 Update, https://www.

bop.gov/coronavirus/ (last updated June 22, 2021). Moreover, the low vaccination rate, at least as

it is definitively reflected in the inmate population at USP Thomson, creates cause for concern: the

BOP reports that 544 out of 1327 inmates at USP Thomson, which amounts to only 40% of the

inmate population, are fully vaccinated while 215 staff members out of an unknown total are fully

vaccinated. Id.

       Finally, the Court addresses Mr. Saunders’s decision to refuse the Pfizer COVID-19

vaccine, and the Government’s assertion that his refusal should undercut Mr. Saunders’s

extraordinary and compelling argument. Nothing within the record suggests that Mr. Saunders

provided a reason for his decision to refuse the vaccine, such as an allergy or religious purpose.

What Mr. Saunders does argue in his briefing is that (a) lack of access to information about the

vaccine in the prison setting, (b) widespread public distrust of vaccines, and (c) accounts of past

medical experimentation on prisoners and Black Americans reflecting (d) historical medical

racism (ECF No. 105, at 6–10) are reasons sufficient to justify Mr. Saunders’s decision to decline

the vaccine. However, Mr. Saunders does not argue that factors noted in (c) or (d) actually

motivated his decision, only that they would have been sufficient to do so. And as to the factors

(a) and (b), his alleged reliance is rather vague.

       From the Court’s perspective, the submitted articles relied on to support Mr. Saunders’s

generalized argument that his decision to refuse the vaccines is justified do not carry the day. First,

to be sure, the Tuskegee Study referenced by Mr. Saunders was an example of past medical

experimentation combined with abject racism, which has properly been condemned as “ethically

unjustified.” See Ctrs. for Disease Control & Prevention, Tuskegee Study Timeline,



                                                     19
https://www.cdc.gov/tuskegee/timeline.htm (last visited June 4. 2021). And while that moment in

history demonstrably presents an abhorrent example of racism in the medical field, there is nothing

within this record, or either generally known by this Court or that can be accurately or readily

determined from sources whose accuracy cannot be reasonably questioned, to suggest that the

Tuskegee Study and its aftermath in any way accurately represents today’s state of affairs relative

to the COVID-19 vaccine. Next, while the Court acknowledges that general mistrust in or

weariness of vaccinations is a viewpoint that exists in some segments of society, it does not find

that viewpoint to be a valid justification to decline vaccination, especially when 65.4% of

Americans have received at least one dose of a COVID-19 vaccination to date. See Ctrs. for

Disease Control & Prevention, COVID Data Tracker, https://covid.cdc.gov/covid-data-

tracker/#datatracker-home (last updated June 22, 2021). And, in any event, the record does not

reveal that Mr. Saunders actually relied upon or articulated either of those reasons as the basis for

his declination of the COVID-19 vaccine. Rather, they appear to be post hoc rationales advanced

as a rejoinder to the Government’s argument. As such, the Court concludes that Mr. Saunders’s

proffered reasons for refusing the vaccine, without more, do not carry the day.

       However, the Court ultimately concludes that Mr. Saunders’s decision to refuse the vaccine

does not change the Court’s finding of extraordinary and compelling circumstances. In the Court’s

view, based on the record before it and medical literature as now developed, it remains uncertain

whether Mr. Saunders, if he had been vaccinated, would be sufficiently protected from severe

illness if exposed to COVID-19 a second time in light of his blood cancer diagnosis and his

immunocompromised state. See Roch Houot et al., Could anti-CD20 therapy jeopardise the efficacy

of a SARS-CoV-2 vaccine?, Eur. J. Cancer 136 (2020), https://www.ncbi.nlm.nih.gov/pmc/

articles/PMC7315961/pdf/main.pdf.



                                                 20
       After the record closed in this matter, Mr. Saunders filed a supplement (ECF No. 109)

rebutting the Government’s vaccine argument, to which the Government responded. (ECF No.

110.) As noted earlier, the Court accepts both Mr. Saunders’s supplement and the Government’s

response into the record. In Mr. Saunders’s supplement, he references a recent UPMC medical study,

which concluded that “nearly half of the patients . . . with hematological malignancies do not generate

antibodies” after receiving the COVID-19 vaccine, see ECF No. 109, at 2 (citing Mounzer Agha et al.,

Suboptimal response to COVID-19 mRNA vaccines in hematologic malignancies patients, medRxiv

(April 7, 2021), https://www.medrxiv.org/content/10. 1101/2021.04.06.21254949v1.full-text). Mr.

Saunders also directs the Court’s attention to an updated CDC disclaimer regarding the COVID-

19 vaccine, which states: “If you have a condition or are taking medications that weaken your

immune system, you may NOT be fully protected even if you are fully vaccinated.” Ctrs. for

Disease Control & Prevention, When You’ve Been Fully Vaccinated, https://www.cdc.gov/

coronavirus/2019-ncov/vaccines/fully-vaccinated.html (last updated May 16, 2021).

       In response, the Government argues that “this Court has already determined that a

defendant’s voluntary refusal to accept the COVID-19 vaccine ‘significantly undermines the

foundational premises of his Motion.’” (ECF No. 110 (citing United States v. Robinson, No. 16-

00094, 2021 WL 719658 (W.D. Pa. Feb. 23, 2021) and United States v. Brown, 2:16-00169, 2021

WL 1920868 (W.D. Pa. May 13, 2021)).) In closing, the Government states that “given

defendant’s burden, the Court should not ignore that he declined to provide self-care and take steps

to mitigate his risk of a severe COVID-19 infection.” (Id.)

       First, the Court concludes that the Government has not shown on the record that had Mr.

Saunders been vaccinated, the risk of serious illness from a COVID-19 infection arising from his

particular medical conditions giving rise to extraordinary and compelling circumstances would



                                                  21
likely be actually mitigated.6 (See ECF No. 102, at 11.) Even taking judicial notice of the submitted

articles as requested by the Government, the Court concludes that the literature now entered into

record does not satisfy the Government’s burden to show that in Mr. Saunders’s specific

circumstances, a vaccination would make a difference. Rather, the articles the Government cites

support the conclusion that individuals with cancer, at a general level, are highly encouraged to

get the vaccine, a sentiment with which the Court does not disagree. Of note, however, not one

submitted article discusses the uncertain effectiveness of vaccines for persons undergoing

chemotherapy like Mr. Saunders. (ECF Nos. 110-2–110-4.) And only one article addresses the

vaccine efficacy response in individuals with blood cancers like Mr. Saunders, in which it was

reported that only 54% of individuals in a 67-person study mounted an antibody response post-

vaccination. (ECF No. 110-1.)

        Finally, the Court notes that more comprehensive articles and studies have been published

about the uncertain efficacy of the COVID-19 vaccines in immunocompromised individuals such

as those receiving chemotherapy drugs like Bendamustine and Rituxan. See Roch Houot et al., Could

anti-CD20 therapy jeopardise the efficacy of a SARS-CoV-2 vaccine?, Eur. J. Cancer 136 (2020),

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7315961/pdf/main.pdf; Satoshi Yamasaki et al.,



6
  Importantly, it was the Government that argued that Mr. Saunders refusal to accept the COVID-19 Pfizer vaccine
should obviate Mr. Saunders’s extraordinary and compelling circumstances, and it logically follows that it is the
Government’s burden to demonstrate that point, not Mr. Saunders’s to rebut it. That makes sense, since the act of
being vaccinated in and of itself would not obviate the existence of extraordinary and compelling medical
circumstances. Instead, it is the immunity that the vaccine would generate that would make a difference. Perhaps in
the run of the mine case, the Government would need to simply point to the refusal of the vaccine to make its case as
to this argument, since in an individual without an immunocompromised condition or treatment, the administration of
the vaccine would likely lead to a high level of immunity just as night follows day. On the other hand, where as here
the medical records demonstrate that Mr. Saunders has a immunocompromising medical condition that is clinically
treated with drugs that would likely exacerbate that situation, it is not enough for the Government to point to the
refusal of the vaccine as some sort of talismanic invocation of a conclusive defense. Instead, it would remain the
obligation of the Government to demonstrate how and why Mr. Saunders actually getting the vaccine would be a game
changer on this issue, specifically in light of his medical condition. It has not done that here.



                                                        22
Clinical impact of bendamustine exposure on lymphopenia risk after bendamustine and rituximab

combination therapy for follicular lymphoma: single institute retrospective study, Annals of

Hematology (Jan. 3, 2021), https://link. springer.com/content/pdf/10.1007/s00277-020-04388-6.pdf

(“Coronavirus disease 2019 (COVID-19) raises specific concerns in terms of morbidity and mortality

for patients with [follicular lymphoma] because of their immunocompromised status induced by the

disease or recent exposure to cytotoxic chemotherapy, especially bendamustine[.]”). Accordingly,

while the Court gives consideration to the articles of which the Government asks the Court to take

judicial notice, it nonetheless concludes that the Government does not satisfy its burden here, and

the fact that Mr. Saunders refused the Pfizer COVID-19 vaccine does not dissipate the existence

of extraordinary and compelling circumstances that the Court has concluded exist in this case.

         In sum, even though Mr. Saunders’s refusal to be vaccinated might in the ordinary course

logically cut against his position that his medical conditions rise to the level of extraordinary and

compelling when taking into account the COVID-19 pandemic, his refusal does not move the

needle here. The specific circumstances of Mr. Saunders’s case, considered as a whole, do not

support a conclusion that refusing vaccination in and of itself undercuts Mr. Saunders’s

extraordinary and compelling argument.7 And in any event, the Court concludes that his cancer


7
  The Court does not decide here whether the declination of a COVID-19 vaccination would or would not bar
compassionate release relief as a definitional matter, particularly in circumstances dissimilar to those which are now
presented by Mr. Saunders’s specific case. See United States v. Austin, No. 15-20609, 2021 WL 1137987, at *2 (E.D.
Mich. Mar. 25, 2021), appeal docketed, No. 21-1363 (6th Cir. Apr. 14, 2021) (declination of available COVID-19
vaccine is a categorical bar to compassionate release relief).

         Whether and how the declination of the COVID-19 vaccine would impact the compassionate release calculus in
other cases therefore remains an open question before this Court. The Court observes that there appear to be several factors
that would counsel caution in considering a categorical approach as to that issue. First, any sentencing decision is to be
individualized to the circumstances of the given case. Second, as here, there may be specific medical or other legitimate
reasons that would properly impact the consideration of the request for relief that would be obviated by a categorical
approach.

         The Court also does not resolve the likely next issue if the declination of vaccination were considered to be
a categorical bar to compassionate release relief: whether a person in federal custody who is offered the COVID-19
vaccine may incur as a consequence of a declination the denial of compassionate release relief based directly (cont.)

                                                            23
diagnosis on its own satisfies the extraordinary and compelling prong. Given these particularized

circumstances and on this specific record, the Court concludes that Mr. Saunders has met his

burden to establish extraordinary and compelling circumstances for release.

         C. The § 3553(a) Factors

         Even though the Court finds that on the record presently before it there is an “extraordinary

and compelling” reason sufficient to authorize Mr. Saunders’s release, it must also consider

whether release is appropriate in light of the factors set forth in § 3553(a). Specifically, “in

considering the section 3553(a) factors, [the Court] should assess whether those factors outweigh

the ‘extraordinary and compelling reasons’ warranting compassionate release, particularly whether

compassionate release would undermine the goals of the original sentence.” United States v. Bess,

455 F. Supp. 3d 53, 66 (W.D.N.Y. Apr. 22, 2020) (citation omitted).

         The determination of “whether to reduce an eligible defendant’s term of incarceration for

compassionate release after considering the § 3553(a) factors is committed to the discretion of the

[district court].” United States v. Jones, No. 12-000038, 2020 WL 3871084, at *4 (W.D. Pa. July

8, 2020) (citing United States v. Pawlowski, 967 F.3d 327 (3d Cir. June 26, 2020)). That discretion

includes the district court’s authority to consider the length of the defendant’s original custodial



on a refusal to be vaccinated, given the current “emergency use authorization” (“EUA”) status of each of the COVID-
19 vaccines administered in the United States. See Ctrs. for Disease Control & Prevention, Safety of COVID-19
Vaccines, https://www.cdc.gov/coronavirus/2019-ncov/vaccines/safety/safety-of-vaccines.html (last updated Apr. 30,
2021). The administration of a medical product subject to an EUA requires that the recipient be advised in advance of
the “consequences” of the refusal to accept administration of the medical product to permit informed consent. See 21
U.S.C. §360bbb-3(e)(1)(A)(ii)(III).

          The Court is not aware of any cases considering and determining whether the inability to pursue
compassionate release relief would be considered to be a “consequence” of a refusal to be vaccinated for the purposes
of that provision. See generally Aviles v. Blasio, No. 20-9829, 2021 WL 796033, at *23 n.13 (S.D.N.Y. Mar. 2, 2021)
(noting but not resolving the impact of EUA status relative to COVID-19 tests in public schools with parental consent);
John Doe No. 1 v. Rumsfeld, No. 03-707, 2005 WL 1124589, at *1 (D.D.C. Apr. 6, 2005) (noting but not resolving the
impact of EUA status as to anthrax vaccines to be administered to members of the armed forces). The record does not
reflect that the consent form involved in this case addressed (one way or another) the impact of Mr. Saunders’s
accepting or declining the COVID-19 vaccine on his compassionate release motion.

                                                         24
sentence, including the portions served and remaining, when weighing the § 3553(a) factors.

Pawlowski, 967 F.3d at 330–31.

        Here, Mr. Saunders has served fourteen years of his originally imposed two hundred four

(204) month, or seventeen-year, sentence. He argues that reducing his custodial sentence to time

served would result in a sentence that would be sufficient but not greater than necessary to achieve

the goals of sentencing. (ECF No. 98.) In particular, Mr. Saunders argues that “[i]n the age of

COVID-19, ‘sufficient but not greater than necessary’ takes on new meaning, and particular

significance, for vulnerable at-risk inmates,” like Mr. Saunders. (Id. at 18) While recognizing “that

the instant offense was without question serious,” Mr. Saunders notes that that other “[c]ourts have

rejected the argument that an inmate’s history of robbery necessarily means he presents a current

danger to the community if released.” (ECF No. 98, at 21–22 (collecting cases).) Further, Mr.

Saunders argues that the support of his family in addition to his five-year term of supervised release

will be sufficient to deter him and others from unlawful conduct and would nonetheless protect

the public. (Id. at 23.)

        In response, the Government argues that the sentencing factors continue to support the

custodial sentence that the Court originally imposed. Specifically, the Government argues that Mr.

Saunders is a career offender who, most recently, committed three bank robberies, and has collected

twenty misconducts while incarcerated. The Government says that any reduction in his sentence

would not reflect the nature and seriousness of Mr. Saunders’s current conviction, his prior criminal

record, and his demonstrated risk of recidivism. (ECF No. 102, at 2). There is also victim opposition

to Mr. Saunders’s early release. (ECF No. 102-4.) Finally, as a result of his extensive prison

misconduct, Mr. Saunders has lost over 400 days in Good Conduct Time (“GCT”). (Id. at 17; ECF

No. 103-1).



                                                 25
       The question before the Court is whether a “sufficient” sentence in the context of all of the

current circumstances now presented requires that most or all of that period of time remaining in Mr.

Saunders’s sentence (approximately 28 months) be spent in BOP institutional custody. The Court

concludes that it does. A reduction of Mr. Saunders’s custodial sentence is inappropriate at this time

because the § 3553(a) factors counsel against release

       Even in light of the COVID-19 pandemic and Mr. Saunders’s medical conditions, the Court

is duty bound to consider the § 3553(a) factors in the course of addressing the compassionate release

motion before it. In particular, the Court finds significant (1) the seriousness of Mr. Saunders’s

offense, see § 3553(a)(2)(A); (2) the need to “provide the defendant with . . . correctional treatment

in the most effective manner,” see § 3553(a)(2)(D), in consideration of Mr. Saunders’s extensive

prison misconduct record resulting in the loss of 400 days of GCT; and (3) the history and

characteristics of Mr. Saunders, see § 3553(a)(1), which makes relevant Mr. Saunders’s lengthy

criminal conviction history and poor decision-making while in prison––the latter of which in

particular runs counter to an argument that Mr. Saunders is rehabilitated or that his current sentence,

at this juncture, has sufficiently deterred future misconduct. On the record now before the Court,

consideration of the § 3553(a) factors support a conclusion that Mr. Saunders’s original sentence of

two hundred four (204) months continues to be sufficient and not greater than necessary. Thus,

releasing Mr. Saunders before his BOP custodial time concludes would run counter to the purposes

of sentencing, in accord with the § 3553(a) factors and relevant policy statements, and the Court

concludes that his extraordinary and compelling circumstances do not counterbalance those

considerations. Mr. Saunders offense was serious, his record of convictions is of the same nature,

and his conduct record in prison, including of recent vintage, does little to mitigate those realities.

Given that while seriously ill, Mr. Saunders is receiving medical care of appropriate quality and



                                                  26
scope via the BOP with currently positive results, the Court concludes that the record as a whole,

considering the entire picture before the Court, does not support reduction of Mr. Saunders’s

sentence at this time.

          In sum, Mr. Saunders’s serious criminal history of convictions for serious criminal conduct

and extent of his disciplinary infractions in prison counsel against a reduction in sentence/release at

this time.

    IV.      CONCLUSION

          The Court has considered the relevant factors set forth in § 3582(c), as well as the

applicable policy statements issued by the Sentencing Commission and the factors set forth in

§ 3553(a). The Court finds and concludes that Mr. Saunders’s Motion is properly before it and that

his recent advanced-stage cancer diagnosis rises to an “extraordinary and compelling” level, both

on its own and in light of the COVID-19 pandemic. The Court ultimately concludes, however, that

to reduce Mr. Saunders’s sentence would so undermine the original goals of sentencing in this case

such that a sentence modification at this time would be inappropriate. Accordingly, Mr. Saunders’s

Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (ECF No. 98) is hereby

DENIED without prejudice to its reassertion.

          An appropriate Order will issue.

                                                               s/ Mark R. Hornak
                                                               Mark R. Hornak
                                                               Chief United States District Judge

Dated: June 23, 2021
cc:    All counsel of record




                                                  27
